DETAILED ACTION
The present office action is responsive to communications received on 05/24/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.

Status of Claims
Claims 1, 10 and 13 were amended.
Claims 1-20 are pending.

Response to arguments
Applicant’s arguments with respect to the amended limitations are persuasive however new prior art was found that discloses the argued limitations. The Claim mapping has been updated and rejection maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 9, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 20170318019 A1) hereinafter referred to as Gordon in view of George et al. (US 20150220723 A1) hereinafter referred to as George and further in view of Kahn et al. (US 5844544 A) hereinafter referred to as Kahn.

With respect to claim 1, Gordon discloses: A system comprising: at least one data processor; and memory storing instructions (Gordon Fig. 1 illustrates computing devices) which, when executed by the at least one data processor, configures the at least one data processor to: provide, via a display, a visual stimulus including an animation comprising motion of at least a first object and a second object, (Gordon ¶3 discloses one or more objects wherein objects could be changeable or animated).
the visual stimulus prompting for user input for authentication to a virtual domain; (Gordon ¶4-5 discloses gaze-based password to login and authenticate a user to access a resource).
monitor, during a first time period, movement of a user while providing the visual stimulus; (Gordon ¶33 discloses a time monitoring eye and head movement relative to presented objects wherein a first time period could be mapped to the calibration that occurred first illustrated in Fig. 14A-F and 15A-F and ¶132-137).
identify, based on the monitoring, a sequence of dwell times by identifying: a first dwell time corresponding to a characteristic of the movement of the user with respect to the first object at a first time, wherein, during the first dwell time, the first object is in a first location; (Gordon ¶56-57 and Fig. 2 illustrates gazing at object 204A at location (X1, Y1, U1) to authenticate user. Wherein the gaze time is predetermined as 1 second as illustrated in the Figure. Gordon ¶29 discloses that the gazing time can be predetermined).
a second dwell time corresponding to the characteristic of the movement of the user with respect to the second object at a second time; (Based on the prior limitation mapping, Gordon ¶58 and Fig. 2 illustrates also gazing at second object 204B after first object in a sequence for one second).
and a third dwell time corresponding to the characteristic of the movement of the user with respect to the first object after the first time and the second time, (Gordon ¶58 discloses a third gazing time at 204C wherein Gordon ¶ discloses that any object could be selected as part of the sequence so the user could have selected a certain image twice during the setup of the password for authentication; once at the beginning at another time at the end. Gordon discloses user password setup in ¶56-57, 68, 87 and 96).
compare the identified sequence of dwell times to stored sequence of dwell times; and provide the comparison to enable authentication of the user in the virtual domain. (Gordon ¶63-66 and Fig. 3 explain the steps wherein the gaze-based password is compared to the stored sequence and authentication of the user is granted).
Gordon does not explicitly disclose: wherein, during the third dwell time, the first object is in a different location from the first location;
However, George in an analogous art discloses: and a third dwell time corresponding to the characteristic of the movement of the user with respect to the first object after the first time and the second time, wherein, during the third dwell time, the first object is in a different location from the first location; (George Fig. 3 explains steps of duration of user interaction with dynamic image and authenticating user based on comparing the interaction with the stored interaction and that the duration matches. Furthermore, George Fig. 4 and claim 6 disclose three different time durations wherein a one or more objects could be in a different X-Y location while tracking user interaction duration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the objects disclosed by Gordon relative to time and duration of interaction, wherein a third dwell time corresponding to the characteristic of the movement of the user with respect to the first object after the first time and the second time, wherein, during the third dwell time, the first object is in a different location from the first location as disclosed by George to make it difficult for attackers to memorize password patterns, even though they may have observed authentication trials by legitimate users and to ensure that it is an actual user not a machine, see George ¶5 and ¶8.
Gordon does not explicitly disclose: determine a first stored sequence of dwell times that corresponds to the first time period, wherein a second computing device is configured to display, during each of a plurality of different time periods, an indication of a corresponding one of a plurality of different stored sequences of dwell times, and wherein, during the first time period, the second computing device is configured to display an indication of the first stored sequence of dwell times;
However, Kahn in an analogous art discloses: determine a first stored sequence of dwell times that corresponds to the first time period, wherein a second computing device is configured to display, during each of a plurality of different time periods, an indication of a corresponding one of a plurality of different stored sequences of dwell times, and wherein, during the first time period, the second computing device is configured to display an indication of the first stored sequence of dwell times; (Kahn column 8 lines 35-66 disclose “calibration” step mapped to the first period as mapped above using Gordon, wherein there is a sequence that user has to gaze at, displayed on a second device illustrated in Fig. 1, for a “predetermined time”, for each object, wherein there is a highlight indication. The cited portion of Kahn recites “When the system determines that the user has gazed at the field for a predetermined dwell period, the highlighting is removed. The user then gazes at the ";" field. When the system has detected that the eye is gazing near the ";" field, it highlights it, while the user continues to gaze at it. After a predetermined interval, say 300 milliseconds, the system removes the highlighting, signaling that the user should then gaze at the next training character field.” That being said Kahn col 2 lines 10-25 disclose “once the system has been calibrated” the displaying of the indication is done for each of the plurality of the time periods that follow, mapped to different time periods).
comparing the identified sequence of dwell times to the first stored sequence of dwell times (based on above mapping Kahn discloses that the gazed-on objects are compared to the predetermined time for each dwell time of the sequence to the stored sequence of dwell times in the calibration period).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the objects disclosed by Gordon and determine a first stored sequence of dwell times that corresponds to the first time period, wherein a second computing device is configured to display, during each of a plurality of different time periods, an indication of a corresponding one of a plurality of different stored sequences of dwell times, and wherein, during the first time period, the second computing device is configured to display an indication of the first stored sequence of dwell times as disclosed by Kahn to provide a visual feedback to the user based on the object under observation in a sequence of actions (see Kahn col 1 lines 45-60).

With respect to claim 2, Gordon in view of George and Kahn disclose: The system of claim 1, wherein the characteristic of the movement of the user characterizes a direction of movement of the user, the direction of movement including an eye gaze direction and/or a head direction. (Gordon ¶111 discloses the process is performed by tracking user eye movement or gazing).

With respect to claim 3, Gordon in view of George and Kahn disclose: The system of claim 2, wherein the sequence of dwell times indicates that the user looked at the first object, looked at the second object, then looked at the first object again.  (Gordon ¶56-57, 68, 87 and 96 disclose user password setup wherein a user can select sequence of objects which can be first object following by a different object and then gaze at the first object again, the combinations are virtually limitless).

With respect to claim 4, Gordon in view of George and Kahn disclose: The system of claim 1, wherein a starting location of the first object is, randomized prior to providing the visual stimulus. (Gordon ¶76 and ¶238 disclose objects are randomly arranged not necessarily in the same location when establishing the password).

With respect to claim 6, Gordon in view of George and Kahn disclose: The system of claim 1, wherein the provided visual stimulus includes a presentation, using the display, of a set of images including the first object and the second object. (Gordon Fig. 2 and ¶44 disclose displaying the images for the user using different means including Virtual Reality goggles).

With respect to claim 9, Gordon in view of George and Kahn disclose: The system of claim 1, the processor further configured to: prompt the user to initiate authentication of the user within the virtual domain; (Gordon Fig. 2 step 202A illustrates user prompted to “look at four items in the scene” for authentication).
receive a request to authenticate the user within the virtual domain; (Gordon Fig. 2 step 202B illustrates receiving the request to authenticate user).
and authenticate, based on the comparison, the user in the virtual domain, wherein authentication of the user in the virtual domain includes granting the user access to one or more electronic resources. (Gordon Fig. 3 and ¶65 discloses authenticating the user by comparing gazed password with stored password “the user may be authenticated to access the computing resource”).

With respect to claim 12, Gordon in view of George and Kahn disclose: The system of claim 1, wherein the identify includes: compare the monitored movements with known positions of the objects within the visual stimulus. (Gordon ¶38 discloses comparing the login gaze based on (x, y, z) position axis).

With respect to claim 13, Gordon discloses: A method comprising: providing, via a display, a visual stimulus including an animation comprising motion of at least a first object and a second object, (Gordon ¶3 discloses one or more objects wherein objects could be changeable or animated).
the visual stimulus prompting for user input for authentication to a virtual domain; (Gordon ¶4-5 discloses gaze-based password to login and authenticate a user to access a resource).
monitoring, during a first time period, movement of a user while providing the visual stimulus; (Gordon ¶33 discloses a time monitoring eye and head movement relative to presented objects wherein a first time period could be mapped to the calibration that occurred first illustrated in Fig. 14A-F and 15A-F and ¶132-137).
identifying, based on the monitoring, a sequence of dwell times by identifying: a first dwell time corresponding to a characteristic of the movement of the user with respect to the first object at a first time, wherein, during the first dwell time, the first object is in a first location; (Gordon ¶56-57 and Fig. 2 illustrates gazing at object 204A at location (X1, Y1, U1) to authenticate user. Wherein the gaze time is predetermined as 1 second as illustrated in the Figure. Gordon ¶29 discloses that the gazing time can be predetermined).
a second dwell time corresponding to the characteristic of the movement of the user with respect to the second object at a second time; (Based on the prior limitation mapping, Gordon ¶58 and Fig. 2 illustrates also gazing at second object 204B after first object in a sequence for one second).
and a third dwell time corresponding to the characteristic of the movement of the user with respect to the first object after the first time and the second time, (Gordon ¶58 discloses a third gazing time at 204C wherein Gordon ¶ discloses that any object could be selected as part of the sequence so the user could have selected a certain image twice during the setup of the password for authentication; once at the beginning at another time at the end. Gordon discloses user password setup in ¶56-57, 68, 87 and 96).
comparing the identified sequence of dwell times to stored sequence of dwell times; and providing the comparison to enable authentication of the user in the virtual domain. (Gordon ¶63-66 and Fig. 3 explain the steps wherein the gaze-based password is compared to the stored sequence and authentication of the user is granted).
Gordon does not explicitly disclose: wherein, during the third dwell time, the first object is in a different location from the first location;
However, George in an analogous art discloses: and a third dwell time corresponding to the characteristic of the movement of the user with respect to the first object after the first time and the second time, wherein, during the third dwell time, the first object is in a different location from the first location; (George Fig. 3 explains steps of duration of user interaction with dynamic image and authenticating user based on comparing the interaction with the stored interaction and that the duration matches. Furthermore, George Fig. 4 and claim 6 disclose three different time durations wherein a one or more objects could be in a different X-Y location while tracking user interaction duration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the objects disclosed by Gordon relative to time and duration of interaction, wherein a third dwell time corresponding to the characteristic of the movement of the user with respect to the first object after the first time and the second time, wherein, during the third dwell time, the first object is in a different location from the first location as disclosed by George to make it difficult for attackers to memorize password patterns, even though they may have observed authentication trials by legitimate users and to ensure that it is an actual user not a machine, see George ¶5 and ¶8.
Gordon does not explicitly disclose: determining a first stored sequence of dwell times that corresponds to the first time period, wherein a second computing device is configured to display, during each of a plurality of different time periods, an indication of a corresponding one of a plurality of different stored sequences of dwell times, and wherein, during the first time period, the second computing device is configured to display an indication of the first stored sequence of dwell times;
However, Kahn in an analogous art discloses: determining a first stored sequence of dwell times that corresponds to the first time period, wherein a second computing device is configured to display, during each of a plurality of different time periods, an indication of a corresponding one of a plurality of different stored sequences of dwell times, and wherein, during the first time period, the second computing device is configured to display an indication of the first stored sequence of dwell times; (Kahn column 8 lines 35-66 disclose “calibration” step mapped to the first period as mapped above using Gordon, wherein there is a stored sequence that user has to gaze at, displayed on a second device illustrated in Fig. 1, for a “predetermined time”, for each object, wherein there is a highlight indication. The cited portion of Kahn recites “When the system determines that the user has gazed at the field for a predetermined dwell period, the highlighting is removed. The user then gazes at the ";" field. When the system has detected that the eye is gazing near the ";" field, it highlights it, while the user continues to gaze at it. After a predetermined interval, say 300 milliseconds, the system removes the highlighting, signaling that the user should then gaze at the next training character field.” That being said Kahn col 2 lines 10-25 disclose “once the system has been calibrated” the displaying of the indication is done for each of the plurality of the time periods that follow, mapped to different time periods).
comparing the identified sequence of dwell times to the first stored sequence of dwell times; (based on above mapping Kahn discloses that the gazed-on objects are compared to the predetermined time for each dwell time of the sequence to the stored sequence of dwell times in the calibration period).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the objects disclosed by Gordon and determine a first stored sequence of dwell times that corresponds to the first time period, wherein a second computing device is configured to display, during each of a plurality of different time periods, an indication of a corresponding one of a plurality of different stored sequences of dwell times, and wherein, during the first time period, the second computing device is configured to display an indication of the first stored sequence of dwell times as disclosed by Kahn to provide a visual feedback to the user based on the object under observation in a sequence of actions (see Kahn col 1 lines 45-60).

With respect to claim 14, Gordon in view of George and Kahn disclose: The method of claim 13, wherein the characteristic of the movement of the user characterizes a direction of movement of the user, the direction of movement including an eye gaze direction and/or a head direction. (Gordon ¶111 discloses the process is performed by tracking user eye movement or gazing).

With respect to claim 15, Gordon in view of George and Kahn disclose: The method of claim 14, wherein the sequence of dwell times indicates that the user looked at the first object, looked at the second object, then looked at the first object again. (Gordon ¶56-57, 68, 87 and 96 disclose user password setup wherein a user can select sequence of objects which can be first object following by a different object and then gaze at the first object again, the combinations are virtually limitless).

With respect to claim 16, Gordon in view of George and Kahn disclose: The method of claim 13, wherein a starting location of the first object, is randomized prior to providing the visual stimulus. (Gordon ¶76 and ¶238 disclose objects are randomly arranged not necessarily in the same location when establishing the password).

With respect to claim 18, Gordon in view of George and Kahn disclose: The method of claim 13, wherein the provided visual stimulus includes a presentation, using the display, of a set of images including the first object and the second object. (Gordon Fig. 2 and ¶44 disclose displaying the images for the user using different means including Virtual Reality goggles).

Claims 5, 7, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon, George and Kahn as applied to claims 1-4, 6, 9, 12-16 and 18 above, and further in view of Geiss et al. (US 20150084864 A1) hereinafter referred to as Geiss.

With respect to claim 5, Gordon in view of George and Kahn disclose: The system of claim 1,
They do not explicitly disclose: wherein the first object moves within a display space of the display according to a first path, and wherein the first object moves according to a second path different from the first path and during provision of the visual stimulus during a subsequent authentication of the user.
However, Geiss in an analogous art discloses: wherein the first object moves within a display space of the display according to a first path, and wherein the first object moves according to a second path different from the first path and during provision of the visual stimulus during a subsequent authentication of the user. (Geiss discloses a random starting location in [0062] reciting “method 500 includes generate a display of a plurality of moving objects. The user may attempt to activate the wearable computing system after the period of inactivity … The display of the plurality of moving objects may be randomly generated by the processor. For example, a random display generated by the processor may comprise different object shapes or colors and a different path of motion for each object of the plurality of moving objects. The processor may render paths of the plurality of moving objects on the HMD.” Which is interpreted that each object has a random path every subsequent time after the display was inactive).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gordon, George and Kahn above wherein the first object moves within a display space of the display according to a first path, and wherein the first object moves according to a second path different from the first path and during provision of the visual stimulus during a subsequent authentication of the user as disclosed by Geiss to ensure that the user is intentionally engaging with the objects to re-activate a device in sleep mode, see Geiss ¶19 and ¶62.

With respect to claim 7, Gordon in view of George and Kahn disclose: The system of claim 1, 
They do not explicitly disclose: wherein the provided visual stimulus includes a presentation, using the display, of the first object for a predetermined amount of time.
However, Geiss in an analogous art discloses: wherein the provided visual stimulus includes a presentation, using the display, of the first object for a predetermined amount of time.  (Geiss [0053-0054] disclose displaying the objects for a pre-determined time and if the time expires, the authentication fails).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gordon, George and Kahn above wherein the provided visual stimulus includes a presentation, using the display, of the first object for a predetermined amount of time as disclosed by Geiss to ensure that the user is intentionally engaging with the objects to re-activate a device in sleep mode, see Geiss ¶19 and ¶62.

With respect to claim 17, Gordon in view of George and Kahn disclose: The method of claim 13,  
They do not explicitly disclose: wherein the first object moves within a display space of the display according to a first path, and wherein the first object moves according to a second path different from the first path and during provision of the visual stimulus during a subsequent authentication of the user.
However, Geiss in an analogous art discloses: wherein the first object moves within a display space of the display according to a first path, and wherein the first object moves according to a second path different from the first path and during provision of the visual stimulus during a subsequent authentication of the user. (Geiss discloses a random starting location in [0062] reciting “method 500 includes generate a display of a plurality of moving objects. The user may attempt to activate the wearable computing system after the period of inactivity … The display of the plurality of moving objects may be randomly generated by the processor. For example, a random display generated by the processor may comprise different object shapes or colors and a different path of motion for each object of the plurality of moving objects. The processor may render paths of the plurality of moving objects on the HMD.” Which is interpreted that each object has a random path every subsequent time after the display was inactive).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gordon, George and Kahn above wherein the first object moves within a display space of the display according to a first path, and wherein the first object moves according to a second path different from the first path and during provision of the visual stimulus during a subsequent authentication of the user as disclosed by Geiss to ensure that the user is intentionally engaging with the objects to re-activate a device in sleep mode, see Geiss ¶19 and ¶62.

With respect to claim 19, Gordon in view of George and Kahn disclose: The method of claim 13, 
They do not explicitly disclose: wherein the provided visual stimulus includes a presentation, using the display, of the first object for a predetermined amount of time.
However, Geiss in an analogous art discloses: wherein the provided visual stimulus includes a presentation, using the display, of the first object for a predetermined amount of time.  (Geiss [0053-0054] disclose displaying the objects for a pre-determined time and if the time expires, the authentication fails).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gordon, George and Kahn above wherein the provided visual stimulus includes a presentation, using the display, of the first object for a predetermined amount of time as disclosed by Geiss to ensure that the user is intentionally engaging with the objects to re-activate a device in sleep mode, see Geiss ¶19 and ¶62.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon, George and Kahn as applied to claims 1-4, 6, 9, 12-16 and 18 above, and further in view of Faulkner (US 20200371673 A1) hereinafter referred to as Faulkner.

With respect to claim 8, Gordon in view of George and Kahn disclose: The system of claim 1, 
They do not explicitly disclose: wherein the provided visual stimulus includes a presentation, using the display, of a visualization characterizing a current dwell time of the characteristic of the movement of the user.
However, Faulkner in an analogous art discloses: wherein the provided visual stimulus includes a presentation, using the display, of a visualization characterizing a current dwell time of the characteristic of the movement of the user. (Faulkner [0097] Fig. 4E illustrates providing the user with visual display of the user’s gaze elapsed time to control permissions to a virtual object as per Faulkner [0111]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gordon, George and Kahn wherein the provided visual stimulus includes a presentation, using the display, of a visualization characterizing a current dwell time of the characteristic of the movement of the user as disclosed by Faulkner to allow a user to interact with an object more accurately and prevent mistaking virtual object with real objects, see Faulkner [0009].

With respect to claim 20, Gordon in view of George and Kahn disclose: The method of claim 13, 
They do not explicitly disclose: wherein the provided visual stimulus includes a presentation, using the display, of a visualization characterizing a current dwell time of the characteristic of the movement of the user.
However, Faulkner in an analogous art discloses: wherein the provided visual stimulus includes a presentation, using the display, of a visualization characterizing a current dwell time of the characteristic of the movement of the user. (Faulkner [0097] Fig. 4E illustrates providing the user with visual display of the user’s gaze elapsed time to control permissions to a virtual object as per Faulkner [0111]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gordon, George and Kahn wherein the provided visual stimulus includes a presentation, using the display, of a visualization characterizing a current dwell time of the characteristic of the movement of the user as disclosed by Faulkner to allow a user to interact with an object more accurately and prevent mistaking virtual object with real objects, see Faulkner [0009].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon, George and Kahn as applied to claims 1-4, 6, 9, 12-16 and 18 above, and further in view of Fleischman et al. (US 20120321087 A1) hereinafter referred to as Fleischman.

With respect to claim 10, Gordon in view of George and Kahn disclose: The system of claim 1,
They do not explicitly disclose: wherein the second computing device comprises a hardware key fob.
However, Fleischman in an analogous art discloses: wherein the second computing device comprises a hardware key fob. (applicant language is broad, it does not say that the device is a key fob but it comprises a hardware key fob. Fleischman ¶28 disclose the device can comprise a fob to display a “sequence of numbers” for access purposes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gordon, George and Kahn wherein the second computing device comprises a hardware key fob as disclosed by Fleischman to allow the user more security to authenticate, see Fleischman ¶28.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon, George and Kahn as applied to claims 1-4, 6, 9, 12-16 and 18 above, and further in view of Jain (US 10157504 B1) hereinafter referred to as Jain.

With respect to claim 11, Gordon in view of George and Kahn disclose: The system of claim 1, the processor further configured to: 
They do not explicitly disclose: prompt the user to select different stimuli for use in future authentication
However, Jain in an analogous art recites in the Abstract “receiving a selection of a virtual object, receiving an augmented reality image comprising the virtual object overlaid on the first image, comparing the augmented reality image to one or more stored augmented reality images, authenticating the user based on the comparison, and authorizing access to the user account based on the authentication.” Moreover, discloses: prompt the user to select different stimuli for use in future authentication. (Jain column 12 lines 45-67 disclose “system 100 receives a selection of one or more virtual images (or virtual objects) to overlay on the registration image. In some embodiments, registration module 110 provides instructions to a user interface on the mobile device 190. For example, the user interface may instruct the user to select one or more virtual images from a list of virtual images. In some aspects, the virtual image may depict a virtual object such as a telephone, teddy bear, geometric shapes, random objects, things or any other virtual object. The virtual images may be acquired from database 180, memory 160, and/or mobile device 190. For example, data representing the virtual images may be acquired from an image sensor 220 or data 216 of mobile device 190. The user interface may then display the registration image from step 404, and instruct the user to select a location on the registration image on which to overlay the selected one or more virtual images”. Additionally, Jain column 13 lines 30-45 disclose “to register for multiple augmented reality authentications. For example, the system may generate and store multiple augmented reality registration images for one or more accounts associated with the user. This enables the system to generate augmented reality registration images for the user based on different registration images depicting real scenes. For example, the user may select their bedroom at their place of residence for a first registration image to generate a first augmented reality registration image. The user may further select their office at their place of business for a second registration image to generate a second augmented reality registration image”. Which is interpreted that for every registered augmented reality images there are different stimuli associated to it to be used for future authentication as illustrated in Jain Figs. 5 and 13 wherein the user is prompted to select objects for future sign-in).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gordon, George and Kahn with prompting the user to select different stimuli for use in future authentication as disclosed by Jain to allow the user more flexibility to authenticate based on their location, see Jain column 13 lines 40-45.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322. The examiner can normally be reached Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S.G./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493